DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 1/26/2022 is acknowledged.
Claims 1, 8, 15, and 22 have been amended.
Claims 3, 10, and 17 have been cancelled.
Claims 1, 2, 4-9, 11-16, and 18-22 remain pending.

Response to Arguments
1.	Applicant’s arguments with respect to the pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-9, 11-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20150373509A1), hereafter Wang, in view of Jung (US20120106475A1).
Regarding claim 1,
Wang discloses a method of wireless communications (Fig. 4-8, 10, 11) at a User Equipment (Fig. 1, 101) comprising forming a group with a plurality of UEs within a vicinity of a UE comprising at least one of a cellular or WiFi network forming an ad-hoc network (Fig. 1; Fig. 4, 411; paragraphs 23, 36) and establishing a tunnel between the UE and each of the plurality of UEs (Fig. 1, peer connections along dotted lines connecting UE 101 with other UEs 111-114, 121-123, etc. of the peer group).
Wang further shows aggregating network resources obtained from a network interface of the UE via each tunnel within the ad-hoc wireless network (paragraph 23-24; peer LAN provides abundant bandwidth, free data stream and dynamically adapted game organization; aggregates locally installed games among registered UEs within the peer LAN/WiFi group) and providing the aggregated network resources to a mobile game application played on the UE (Fig. 1-11; i.e. paragraphs 23-28, 35-46; mobile game application disclosed throughout including access to game resource via other neighboring/group/passive-client mode UEs).
Wang does not expressly disclose aggregating uplink network resources shared by the plurality of UEs.
Jung analogously discloses network sharing data of WiFi P2P group (Title; Fig. 1) including aggregating uplink network resources shared by the plurality of UEs (Fig. 1-2, WiFi P2P uplink network resources shared among clients 11-13 via group owner 10; Fig. 3, 307-313; paragraphs 9-11, 27-28, 34-40, 52; WLAN network sharing data is prioritized & preoccupies channel for access contention).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by aggregating uplink network resources shared by the plurality of UEs as shown by Jung, thereby increasing transmission speed and reducing contention delay of network sharing data among a WiFi P2P group.

Regarding claim 8,
Wang discloses user equipment (UE) (Fig. 2, 200) for wireless communication comprising a memory (Fig. 2, 204) and at least one processor (203) operatively coupled to the memory to form a group with a plurality of UEs within a vicinity of a UE comprising at least one of a cellular or WiFi network forming an ad-hoc network (Fig. 1; Fig. 4, 411; paragraphs 23, 36) and establishing a tunnel between the UE and each of the plurality of UEs (Fig. 1, peer connections along dotted lines connecting UE 101 with other UEs 111-114, 121-123, etc. of the peer group).
Wang further shows aggregating network resources obtained from a network interface of the UE via each tunnel within the ad-hoc wireless network (paragraph 23-24; peer LAN provides abundant bandwidth, free data stream and dynamically adapted game organization; aggregates locally installed games among registered UEs within the peer LAN/WiFi group) and providing the aggregated network resources to a mobile game application played on the UE (Fig. 1-11; i.e. paragraphs 23-28, 35-46; mobile game application disclosed throughout including access to game resource via other neighboring/group/passive-client mode UEs).
Wang does not expressly disclose aggregating uplink network resources shared by the plurality of UEs.
Jung analogously discloses network sharing data of WiFi P2P group (Title; Fig. 1) including aggregating uplink network resources shared by the plurality of UEs (Fig. 1-2, WiFi P2P uplink network resources shared among clients 11-13 via group owner 10; Fig. 3, 307-313; paragraphs 9-11, 27-28, 34-40, 52; WLAN network sharing data is prioritized & preoccupies channel for access contention).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by aggregating uplink network resources shared by the plurality of UEs as shown by Jung, thereby increasing transmission speed and reducing contention delay of network sharing data among a WiFi P2P group.

Regarding claim 15,
Wang discloses an apparatus at a UE (Fig. 2, 9) for wireless communication comprising means for forming a group with a plurality of UEs within a vicinity of a UE comprising at least one of a cellular or WiFi network forming an ad-hoc network (Fig. 1; Fig. 4, 411; paragraphs 23, 36) and means for establishing a tunnel between the UE and each of the plurality of UEs (Fig. 1, peer connections along dotted lines connecting UE 101 with other UEs 111-114, 121-123, etc. of the peer group).
Wang further shows means for aggregating network resources obtained from a network interface of the UE via each tunnel within the ad-hoc wireless network (paragraph 23-24; peer LAN provides abundant bandwidth, free data stream and dynamically adapted game organization; aggregates locally installed games among registered UEs within the peer LAN/WiFi group) and means for providing the aggregated network resources to a mobile game application played on the UE (Fig. 1-11; i.e. paragraphs 23-28, 35-46; mobile game application disclosed throughout including access to game resource via other neighboring/group/passive-client mode UEs).
Wang does not expressly disclose means for aggregating uplink network resources shared by the plurality of UEs.
Jung analogously discloses network sharing data of WiFi P2P group (Title; Fig. 1) including means for aggregating uplink network resources shared by the plurality of UEs (Fig. 1-2, WiFi P2P uplink network resources shared among clients 11-13 via group owner 10; Fig. 3, 307-313; paragraphs 9-11, 27-28, 34-40, 52; WLAN network sharing data is prioritized & preoccupies channel for access contention).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang with means for aggregating uplink network resources shared by the plurality of UEs as shown by Jung, thereby increasing transmission speed and reducing contention delay of network sharing data among a WiFi P2P group.

Regarding claim 22,
Wang discloses a non-transitory computer-readable medium at a UE (Fig. 2, 211-212; Fig. 9; paragraph 29) having program code recorded thereon, the program code executed by one or more processors (Fig. 2, 203) comprising code to form a group with a plurality of UEs within a vicinity of a UE comprising at least one of a cellular or WiFi network forming an ad-hoc network (Fig. 1; Fig. 4, 411; paragraphs 23, 36) and establishing a tunnel between the UE and each of the plurality of UEs (Fig. 1, peer connections along dotted lines connecting UE 101 with other UEs 111-114, 121-123, etc. of the peer group).
Wang further shows code for aggregating network resources obtained from a network interface of the UE via each tunnel within the ad-hoc wireless network (paragraph 23-24; peer LAN provides abundant bandwidth, free data stream and dynamically adapted game organization; aggregates locally installed games among registered UEs within the peer LAN/WiFi group) and code for providing the aggregated network resources to a mobile game application played on the UE (Fig. 1-11; i.e. paragraphs 23-28, 35-46; mobile game application disclosed throughout including access to game resource via other neighboring/group/passive-client mode UEs).
Wang does not expressly disclose code for aggregating uplink network resources shared by the plurality of UEs.
Jung analogously discloses network sharing data of WiFi P2P group (Title; Fig. 1) including code for aggregating uplink network resources shared by the plurality of UEs (Fig. 1-2, WiFi P2P uplink network resources shared among clients 11-13 via group owner 10; Fig. 3, 307-313; paragraphs 9-11, 27-28, 34-40, 52; WLAN network sharing data is prioritized & preoccupies channel for access contention).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang with code for aggregating uplink network resources shared by the plurality of UEs as shown by Jung, thereby increasing transmission speed and reducing contention delay of network sharing data among a WiFi P2P group.

Regarding claims 2, 9, and 16,
The combination of Wang and Jung discloses forming the group when at least one of a throughput of the network interface of the UE is less than a throughput threshold, a latency of the network interface of the UE is less than a latency threshold, or a combination thereof (Jung: paragraphs 3-12, 28; describes how the disclosed method reduces contention delay/latency).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by forming the group when at least one of a throughput of the network interface of the UE is less than a throughput threshold, a latency of the network interface of the UE is less than a latency threshold, or a combination thereof in order to reduce the latency, as shown by Jung for transmitting and receiving WLAN network sharing data.

Regarding claims 4, 11, and 18,
The combination of Wang and Jung discloses forming the group via a peer-to-peer interface in the UE determines a topology of the tunnels between the UE and each of the plurality of UEs (Wang: Fig. 1, various roles of grouped devices; Fig. 9, state & parameter sharing among peer group devices in different modes; Jung: Fig. 1, paragraphs 24, 34, 47-52 & Table 1).  See motivation above.




Regarding claims 5, 12, and 19,
The combination of Wang and Jung discloses resources shared by the plurality of UEs are obtained from a metered network interface or an unmetered network interface (Wang: paragraph 4; cost of mobile data consumption for game downloading and peer data sharing).

Regarding claims 6, 13, and 20,
The combination of Wang and Jung discloses UE comprises a plurality of network interfaces and each of the plurality of UEs serves as a backhaul to the UE (Fig. 1, dotted lines connecting group owner 101 with all grouped devices; Jung: Fig. 1, WiFi P2P network within the formed P2P group).  See motivation above.

Regarding claims 7, 14, and 21,
The combination of Wang and Jung discloses each of the plurality of UEs dynamically allocates the network resources shared with the UE (Wang: paragraph 23; dynamically adapting game organization; Jung: paragraph 37-52; enabling/disabling QoS field for priority configuration).  See motivation above.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477